Clark:, J.,
dissenting: One of the most beneficial laws enacted of late years is chapter 147, Acts of 1885, commonly known as “Connor’s Act,” from having been drawn and introduced in the General Assembly by Judge Connor, now of the Superior Court bench, but at that time a member of the State Senate. One of the settled rules of construction is to consider the mischief to be remedied. The object of the act is thus referred to by Avery, J., in Hughes v. Hodges, 102 N. C. (on p. 240): ■“ It has been repeatedly declared to be sound public policy to remove every obstacle to the ready sale of real estate upon the market in order to *740benelit commerce and thereby promote general prosperity. It was in furtherance of this object that our General Assembly, but a few years since, so altered our registration laws that persons proposing to purchase could be well advised as to the title by a careful inspection of the public records.” This was not the case till the adoption of this act. Till then, while counsel investigating the title to land for an intending purchaser, could assure him the conveyance would be valid against any unregistered mortgages, it might he wholly invalidated by the unexpected production of an unregistered deed. To remedy this the Legislature proceeded to place unregistered deeds upon exactly the same basis as unregistered mortgages. How does this appear? Tn the most unmistakable manner. The Act of 1885, as to unregistered deeds, is copied verbatim from the act in force as to unregistered mortgages. Tlte Code §1254. It is difficult to understand how the same words in the two acts can be construed to mean differently. There is one exception only in the Act of 1885. There is no exception of any kind whatever as to unregistered deeds executed after 1st December, 1885. As to deeds executed before that date there is no exception except as to “purchasers from a donor, bargainor or lessor” when the person holding or claiming under the unregistered deed is in actual possession of such land at the time of the purchase, or such purchaser from donor or bargainor has notice of the prior unregistered deed. As already pointed out by the opinion of Mer-riMON, (!. J., when this case was here first (109 N C., 686), the plaintiff did not come within the exception, for he was not a “purchaser from a donor, bargainor or lessor.” The plaintiff not being within the proviso, the statute places him absolutely on the footing of one who purchases at an execution sale against a mortgagor whose mortgage is unregistered at the date of such sale and whose title as *741such purchaser is good against the mortgage executed before but registered after the sale.
When the judgment was docketed it became a lien in favor of the creditor on the debtor’s realty (The Code, §435), which could not be divested by the subsequent registration of either deed or mortgage from the debtor. By such docketing the rights of the creditor to have the land applied to his debt becomes vested. The purchaser at the execution sale buys the land to the full extent of the creditor’s lien on it. He is not limited to the interest which the debtor would have as between himself and his grantee or mortgagee under an unregistered deed or Mortgage, for as between the parties the deed or mortgage would be good without registration. The statute, as we have seen, makes no exception which divests the lien of a docketed judgment in favor of an unregistered deed. The exception is only (and only, too, as to deeds executed prior to December 1, 1885) that the unregistered deed is good as to a purchaser from the donor, bargainor or lessor when such purchaser has notice by possession or otherwise of the rights of the holder of the unregistered deed.
■ It is not required to find a good reason for an act of the Legislature in order to support the validity of the distinction made by the act, but in fact a very good reason is pointed out by MekriMON, C. J., in this case, 109 N. 0., 636, in that a purchaser, up to December 1, 1885, though not since, if careful, would inquire of his bargainor as to unregistered deeds, and secure himself from them bjr a proper warranty, while a purchaser at an execution sale would not have that advantage, and, therefore, by the terms of the act is protected against unregistered deeds or anything not appearing on the record, exactly as against unregistered mortgages. Indeed, as this (hurt has held, a docketed *742judgment is in the nature of a statutory mortgage, and the purchaser under it should have the same protection.
The feme defendant has no cause to complain. The act was ratified February 27, 1885, and she, as well as the rest of the world, was notified that the extension of the time within which her unregistered deed would be good against the rights of creditors was limited to the 1st of January following. It is singular that though she claims that her husband made her the deed in 1882, yet, notwithstanding the publicity of advertisement arid the subsequent sale under the creditor’s judgment lien on December 11, 1888, her deed was not recorded till near a year thereafter, November 27,1889, when the purchaser was endeavoring to obtain possession. The Act of 1885, eh. 147, provides: “No con- . veyanco of land shall bo valid to pass any property as against creditors but from registration thereof in the county where the land lieth.” There is no exception as to the rights of married Women or any other exception of any kind whatever affecting this case, and the Court has power to interpolate none.
When this case was here again (111 N. C., 306) the Court correctly held that notice to the agent, acting in the scope of his employment, was notice to the principal. But it was an inadvertence to hold that the proviso in the act applied to purchasers at an execution sale who buy the creditor’s rights. What is the intent and effect of docketing the judgment but that the interest acquired by such docketing shall be sold and pass to the purchaser at the execution sale? The proviso, by its plain, unmistakable terms as ■as well as by the former decision of this Court (109 N. C., 636), contains, as already stated, no exception as to creditors, but is restricted to purchasers from the donor, bargainor or lessor.
*743Even independent altogether of the Act of 1885 the defendant has no valid defence to the plautiff’s demand for possession. By section 1245 of The Code, in force in 1882, her deed was not “good and available” unless registered in two years, and no subsequent act was passed which extended the time beyond January 1, 1886. Pier deed is therefore valueless under the former statute. Whence, then, comes her right under the circumstances to resist the purchaser at a sale under a docketed judgment? The petition to rehear should be allowed.
MacRajes, J., also dissents.